                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                     8:04CR511

           vs.
                                                                          ORDER
BRANDON J. CURTIS,

                          Defendant.

           This matter is before the court on the defendant’s Motion to Review Order of Detention
[245]. Following a hearing on the motion on January 31, 2018, the court finds the motion should
be granted. The defendant will be released on current conditions of supervision with additional
conditions.
           IT IS ORDERED:
           1.     The Motion to Review order of Detention [245] is granted.
           2.     The defendant is released on current conditions of supervision.
           3.     The defendant shall have no contact with the following person: Brian Curtis;
directly or indirectly, including correspondence, telephone, or communication through third
parties.
           4.     The defendant shall not enter onto the premises, travel past, or loiter near the
residence, 3905 North 18th Street, Omaha, Nebraska.


           Dated this 31st day of January, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
